                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                    Salans FMC SNR Denton McKenna Long
                                                                                བྷ ᡀ
                                                                                                             dentons.com




May 27, 2021
                                                                                      5/28/2021
VIA ECF                                                                  The parties are directed to file a status update by July 13,
                                                                         2021, or when settlement has been reached, whichever is
                                                                         earlier.
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     Williams v. Josie Accessories Inc. et al: Case No. 1:21-cv-00725-VSB


Dear Judge Broderick:

We represent defendants Josie Accessories Inc. and Elrene Manufacturing Co., Inc. (“Defendants”) in the
above-referenced matter. Together with counsel for plaintiff, Milton Williams, we jointly and respectfully
move this Court to stay all case deadlines in this action for forty five (45) days, from May 27, 2021 to July
12, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub




cc:     All counsel of record (by ECF)
